Order entered June 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01032-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                               JERRY GUTIERREZ, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-88020-2012

                                           ORDER

        On May 20, 2014, this Court issued an order directing Denise Y. Condran, Official Court

Reporter of the County Court at Law No. 3 in Collin County, to file a supplemental reporter’s

record including the correct State’s Exhibit #1 in the above-numbered cause with the Clerk of the

Court of Appeals, Fifth District of Texas.       To date, Ms. Condran has neither filed the

supplemental record or otherwise corresponded with the Court regarding the record. This appeal

cannot proceed without the issue of the reporter’s record being resolved.

        Accordingly, this Court ORDERS court reporter Denise Y. Condran to file the

supplemental reporter’s record including the correct State’s Exhibit #1 in the above-numbered

cause with the Clerk of the Court of Appeals, Fifth District of Texas within TEN DAYS of the

date of this order.
       We DIRECT the Clerk to send copies of this order by electronic transmission to the

Honorable Lance Baxter, Presiding Judge of the County Court at Law No. 3 in Collin County,

Texas, and Denise Y. Condran, Official Court Reporter of the County Court at Law No. 3 in

Collin County, Texas.




                                                /s/    DAVID EVANS
                                                       JUSTICE